DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,971,033 to Lanz.
4.	Lanz discloses a corrugated tube (10) comprising a plurality of wave valleys (22) and wave crests (11), which are alternately arranged in a longitudinal direction of the corrugated tube and comprising a plurality of wave flanks, which connect the wave valleys and wave crests to each other, wherein each flank comprises a first wave flank section, adjacent collar ring (14), a second wave flank section (24) and a bending section (18) arranged between the first wave flank section and the second wave flank section, and claim 1.  The first and second wave flank sections are at an offset to each other in the longitudinal direction, as recited in claim 2.  The first wave flank section is inclined at a first inclination angle in relation to the longitudinal direction and the second wave flank section is inclined at a second inclination angle in relation to the longitudinal direction, as recited in claim 3, the first and second inclination angles being of different or the same size, as recited in claim 4.  The inner side facing an internal space of the corrugated tube, the first wave flank section transitions into the second wave flank section by means of an arcuate first rounding, as recited in claim 5, the first rounding is arranged tangentially to the second wave flank section, as recited to claim 6.  On the side facing away from the internal space, the first wave flank section transitions into the second wave flank section by means of an arcuate second rounding, as recited in claim 7, the second rounding is arranged tangentially to the first wave flank section, as recited in claim 8.  The bending section has both the first and second rounding, as recited in claim 9.  The side facing away from the internal space the first wave flank transitions into the second wave flank section by means of a straight line, as claim 11.  The first wave flank section is arranged within the second wave flank section, as recited in claim 12.
                       
    PNG
    media_image1.png
    422
    316
    media_image1.png
    Greyscale

5.	Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0230719 to Kato et al.  
6.	Kato et al. discloses a corrugated tube, fig. 11, (14) comprising a plurality of wave valleys (32) and wave crests (31), which are alternately arranged in a longitudinal direction of the corrugated tube and comprising a plurality of wave flanks, which connect the wave valleys and wave crests to each other, wherein each flank comprises a first wave flank section (43), claim 1.  Paragraph [0046] discloses six bending points, (C1-C6), wherein points C3 and C4 allow for first and second flank sections to swivel in relation to one another when the bending section is deformed.  The first and second wave flank sections are at an offset to each other in the longitudinal direction, as recited in claim 2.  The first wave flank section is inclined at a first inclination angle in relation to the longitudinal direction and the second wave flank section is inclined at a second inclination angle in relation to the longitudinal direction, as recited in claim 3, the first and second inclination angles being of different or the same size, as recited in claim 4.  The inner side facing an internal space of the corrugated tube, the first wave flank section transitions into the second wave flank section by means of an arcuate first rounding, as recited in claim 5, the first rounding is arranged tangentially to the first wave flank section, as recited to claim 6.  On the side facing away from the internal space, the first wave flank section transitions into the second wave flank section by means of an arcuate second rounding, as claim 7, the second rounding is arranged tangentially to the second wave flank section, as recited in claim 8.  The bending section has both the first and second rounding, as recited in claim 9.  The first wave flank section is arranged within the second wave flank section, as recited in claim 12.
                
    PNG
    media_image2.png
    342
    441
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of U.S. 3,234,969 to Du Mont.  
9.	Kato et al. discloses the recited structure with the exception of providing a protrusion facing away from the internal space of the corrugated tube.  Du Mont discloses a corrugated flexible hose, fig. 3, including alternating wave valleys (50) and wave crests (50), wherein each wave valley includes a protrusion (45) facing away from the internal space of the corrugated tube, the protrusion is curved in the shape of an arc, as recited in claims 13 and 14.  The wave valley is smooth on the side facing the internal space, as recited in claim 15.  Du Mont discloses, col. 5, lines 60-63 that the stiffening ribs (protrusions) greatly strengthen the hose and serve to maintain the bore open throughout the length of the hose when the hose is installed with its axis bent along a curve.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the wave valleys of Kato et al. protrusions in the shape of an arc that face away from the internal space, with the side facing the internal space being smooth, both as suggested by Du Mont, in order to strengthen the hose and to maintain the bore when the hose is curved. 

    PNG
    media_image3.png
    205
    337
    media_image3.png
    Greyscale


   Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing corrugated hose construction.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


April 1, 2021
P. F. Brinson